Order entered July 16, 2013




                                                   In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                           No. 05-13-00935-CV

          HHT LIMITED LLC, NRG & ASSOCIATES, LLC, AND MICHAEL HALLER,
                                    Appellants

                                                     V.

      MIDWAY COLLECTIONS, INC. AS SUCCESSOR IN INTEREST TO NATIONWIDE
                     RECOVERY SYSTEMS, LTD., Appellee

                           On Appeal from the 219th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 219-05267-2011

                                                 ORDER
       We GRANT appellants’ July 2, 2013 motion to extend time to file notice of appeal. The notice of

appeal filed July 2, 2013 is considered timely for jurisdictional purposes.

       We note that appellants HHT Limited LLC and NRG & Associates, LLC are not currently

represented by counsel. Because in Texas, a corporation may appear and be represented in court only by a

licensed attorney, HHT Limited and NRG are directed to provide the Court, within thirty (30) days of the

date of this letter, the name of their counsel as well as counsel’s mailing address, telephone number, fax

number, if any, and State Bar of Texas identification number. If the requested information is not received

within the time specified, HHT’s and NRG’s appeal may be dismissed without further notice.


                                                             /Elizabeth Lang-Miers/
                                                             ELIZABETH LANG-MIERS
                                                             JUSTICE